DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 8 and 11 - 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 20160127667 A1.)
	Regarding claim 1, Lin discloses an image-sensing system (Fig. 1, 100), comprising:
an arithmetic logic unit (106), determining a defective pixel candidate of an image sensor (104) based on a first frame captured by the image sensor (image passed into first-stage defect module 108), performing lower-part comparison on the defective pixel candidate based on the first frame (the “lower-part” in this case is interpreted as a “lower row value” (e.g., row 2 is lower than row 5); the first-stage defect evaluation module 108 evaluates rows N-2, N-1, and N [Fig. 3A, [0029]], and compares for a defective pixel candidate based on that analysis [Fig. 2A, S206]), and performing an upper-part comparison (where “upper-part” is interpreted as an “upper row value” 
a defect buffer (Fig. 1, Line_Buffer_1 and Line_Buffer_2 in combination with the inherent memory required to store vectors D_L, B_W_Marker, D_R, and reference pixel information [0021]; referred to collectively as “Line_Buffer_N”), coupled to the arithmetic logic unit (shown connected to 106 in Fig. 1), wherein:
corresponding to the defective pixel candidate (Fig. 2A, S206, yes), the arithmetic logic unit (106) uses the defect buffer (Line_Buffer_N) to store a first set of pixel data of the first frame to be accessed in the lower-part comparison (Fig. 2A, S208);
the first set of pixel data is captured by a portion of pixels in a line where the defective pixel candidate is located (Raw_n, Fig. 3A);
the arithmetic logic unit (106) further uses the defect buffer to store a second set of pixel data of the second frame to be accessed in the upper-part comparison (Fig. 2B, S226/S228); and
the second set of pixel data is captured by a portion of pixels in an upper line of the defective pixel candidate (Fig. 2B, S228; where the pixel data is for rows N+1/N+2, which is a higher line of pixels from the candidate.)

claim 2, Lin discloses claim 1, wherein the arithmetic logic unit (106) uses the defect buffer (Line_Buffer_N) to store:
a defect flag (dark/bright spot mark, B_W_Marker), marking the defective pixel candidate as a bright spot or a dark spot [0022];
a defect position (pixel location, D_L), recording a position of the defective pixel candidate [0022]; and
the first set of pixel data (Raw_n-2, Raw_n-1, D_R) [0022], or the second set of pixel data that overwrites the first set of pixel data (Raw_n+1, Raw_n+2, D_C_Pixel) [0023].

Regarding claim 3, Lin discloses claim 1, wherein:
when processing the first frame (first-stage defect evaluation, Fig. 2A), the arithmetic logic unit (106) checks a plurality of surrounding pixels which are in the same line as a target pixel (Fig. 2A, S204) and, accordingly, determines whether the target pixel is the defective pixel candidate (S206);
when the target pixel is determined to be the defective pixel candidate (S206, Yes), the arithmetic logic unit (106) uses the defect buffer to store pixel data of the target pixel (Raw_n) and pixel data of the plurality of surrounding pixels (Raw_n-1, Raw_n-2) as the first set of pixel data (S208) [0022.]

Regarding claim 4, Lin discloses claim 1, wherein:

when processing the first frame (first stage defect evaluation, Fig. 2A), the arithmetic logic unit (106) checks the defect buffer to determine whether a target pixel (Fig. 3A, R1) is right below (interpreted as “lower row value”) the defective pixel candidate (Fig. 3A, R4);
when the target pixel is right below the defective pixel candidate, the arithmetic logic unit reads the defect buffer to get the first set of pixel data (Fig. 3A, Raw_N-2);
based on the first set of pixel data read from the defect buffer (Raw_N-2) and a third set of pixel data of the first frame (Raw_N), the arithmetic logic unit performs the lower-part comparison on the defective pixel candidate (S204, [0022]); and
the third set of pixel data is captured by a portion of pixels in a line where the target pixel is located (Fig. 3A, Raw_N).

Regarding claim 5, Lin discloses claim 1, wherein:
the defect buffer (Line_Buffer_N) further records a position of the defective pixel candidate (pixel location, D_L) [0022];
when processing the second frame (second stage defect evaluation, Fig. 2B), the arithmetic logic unit (106) checks the defect buffer to determine whether a target pixel (Fig. 3B, R7) is right above (interpreted as “higher row value”) the defective pixel candidate (Fig. 3B, R4);


Regarding claim 6, Lin discloses claim 1, wherein:
the defect buffer (Line_Buffer_N) further records a position of the defective pixel candidate (pixel location, D_L) [0022];
when processing the second frame (second stage evaluation, Fig. 2B), the arithmetic logic unit (106) checks the defect buffer to determine whether a target pixel is the defective pixel candidate (S226);
when the target pixel is the defective pixel candidate, the arithmetic logic unit reads the defect buffer to get the second set of pixel data (Raw_N+1, Raw_N+2, [0024]);
based on the second set of pixel data read from the defect buffer and a fourth set of pixel data (B_W_Marker, D_R) [0023, 0024] of the second frame, the arithmetic logic unit performs the upper-part comparison on the defective pixel candidate (S228); and
the fourth set of pixel data is captured by a portion of pixels in a line where the target pixel is located [0023, 0024].

Regarding claim 7, Lin discloses claim 6, wherein:
the defect buffer further records a defect flag that marks the defective pixel candidate as a bright spot or a dark spot (dark/bright spot mark, B_W_Marker) [0022]; and
when the defective pixel candidate is confirmed to be defective by the upper- part comparison, the arithmetic logic unit (106) compensates for the defective pixel candidate according to the defect flag based on the second set of pixel data read from the defect buffer and the fourth set of pixel data (Fig. 2C, S244).

Regarding claim 8, Lin discloses claim 1, wherein:
prior to the first frame, the defect buffer (Line_Buffer_N) has stored information for a defective pixel (Raw_N-2, Raw_N-1);
the arithmetic logic unit (106) checks the defect buffer to determine whether a processing procedure of the first frame proceeds to an upper pixel of the defective pixel (S212, Yes);
when the processing procedure of the first frame proceeds to the upper pixel of the defective pixel (S212, Yes), the arithmetic logic unit uses the defect buffer to store a fifth set of pixel data (Raw_N+2, Raw_N+1);
the fifth set of pixel data is captured by a portion of pixels in a line where the upper pixel is located (Fig. 3B, Raw_N+2, Raw_N+1);

based on the fifth set of pixel data read from the defect buffer and a sixth set of pixel data of the first frame (Raw_N), the arithmetic logic unit compensates for the defective pixel according to a defect flag of the defective pixel (Fig. 2C, S244); and
the sixth set of pixel data is captured by a portion of pixels in a line where the defective pixel is located (Raw_N).

Claims 11 - 18 are method variants of the above claims and are similarly interpreted and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Furuya (US 20120218447 A1).
Regarding claim 9, Lin discloses claim 1, further comprising:


However, while Lin discloses that the corrected image is output to a backend circuit [0024], the reference fails to specifically disclose an image processor, as required by the instant claim.
Furuya discloses an imaging device that performs pixel substitution for defect data (Fig. 2), similar to Lin.  Additionally, Furuya discloses that the corrected image data (output from correction data substituting unit, 8) is sent to a signal processing unit (9) that performs gamma correction and white balance correction [0054], which are processes that perform some exposure compensation across multiple frames.
This signal processor can similarly be used with Lin.  Because Lin discloses that the corrected signal (C_Raw_Data) can be output to a backend circuit, it would be obvious to one of ordinary skill in the art that the signal processor of Furuya could be used as the backend circuit.  This way, additional, well-known processes for adjusting image quality can be performed on the captured image. 

Regarding claim 10, the combination satisfies claim 9, further Lin discloses comprising:
the image sensor (104), coupled to the defective pixel detection and correction circuit (102), and coupled to the image processor through the defective pixel detection and correction circuit (Lin discloses passing the output of the correction circuit, 

Claim 19 is a variant of claim 9 and is similarly interpreted and rejected accordingly.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Hyakutake, et al. (US 20080273102 A1) discloses a detection device.
Hayashida (US 20120020541 A1) discloses a radiographic apparatus.
Kitani (US 20120105689 A1) discloses an image processor.
Bae, et al. (US 20130155265 A1) discloses an image pickup apparatus.
Nakano, et al. (US 20130208974 A1) discloses an image processing device.
Kishima (US 20140016005 A1) discloses an information processing apparatus.
Yamura (US 20140063297 A1) discloses an imaging device.
Kolli (US 20140211048 A1) discloses a pixel correction method.
Lin, et al. (US 20170070692 A1) discloses a defect pixel correction method.
Higuchi (US 20170078599 A1) discloses an image processing apparatus.
Higuchi (US 20170078600 A1) discloses an image capturing apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner




/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698